DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to obtaining  cross-domain link.
The closest prior of records fails to teach the allowable features of claims 1-8 and 10-13.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 7, the claimed limitations “and obtaining, by the control device, the cross-domain link between the forwarding device and the optical network element based on the first identifier, the second identifier, and the MAC address of the forwarding device,
wherein:
the first message is sent by a sending module, and the control device receives and forwards the first message to the forwarding device in the IP domain;
the control device receives the second message sent by the optical network element, and the control device forwards the second message to a receiving module; and
the control device sends the first message to a control module in the IP domain, and the control module in the IP domain forwards the first message to the forwarding device in the IP domain,
wherein the receiving of the second message from the optical network element in the optical domain comprises:
receiving of the second message sent by the optical network element, and forwarding the second message to the receiving module” and as for independent claim 3 and 10, the claimed limitations “generating, by the forwarding device, a second message based on the first message, wherein the second message comprises a media access control (MAC) address of the forwarding device, and the second message is used to search the optical domain for the device that is adjacent to the forwarding device; and
sending, by the forwarding device, the second message to the optical domain through broadcast,
wherein:
the first message is sent by a sending module, and the control device receives and forwards the first message to the forwarding device in the IP domain, and
the control device receives a third message from the optical domain, and the control device forwards the third message to a receiving module; and
the control device sends the first message to a control module in the IP domain, and the control module in the IP domain forwards the first message to the forwarding device in the IP domain” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/12/2022